DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 2, line 7, “the other end” has no prior antecedent basis.  It is suggested that “the other” be replaced with –another--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitz et al 7086861 in view of Salonen 3954206.
              With regard to claim 1, Pitz et al disclose an induction heating type dental filling device comprising a body unit 1 grippable by a user, a filling unit 32 containing a refillable filling material and connected to the body unit 1 so that one side thereof is insulated from the body unit 1 (the front side of the filling unit 32 is insulated from the body unit 1).  A heating unit 60 is disposed in close contact with the filling unit 32 and heating the filling material using induced current (see column 6, lines 3-30) to convert the filling material to into a liquid state.  A pressing unit 5/6 presses the heated filling material to discharge the heated filling material outside of the filling unit 32.  
              Pitz et al does not disclose a shielding unit for shielding heat and a magnetic field of the heating unit.
              Salonen discloses a similar induction heating type filling device, which includes a shielding unit 14 which shields heat (and inherently a magnetic field) of the heating unit.  See col. 3, lines 46-50.
              It would have been obvious to one skilled in the art to include a shielding unit, as disclosed by Salonen, with the device of Pitz et al, if one wished to increase the efficiency of the heating unit of the Pitz et al device.
           
              With regard to claim 7, note that Salonen discloses the shielding unit 14 being in the form of at least one shielding cap that covers an outer circumferential surface of the heating unit.  See fig. 1.  Thus, the device of Pitz et al as modified by Salonen et al comprises at least one shielding cap covering an outer circumferential surface of the heating unit 31.


                 With regard to claim 9, note that the Pitz et al/Salonen shielding cap comprises a metallic material (see Salonen col. 3, line 48).  With regard to the limitation “formed by double injection molding”, this limitation is a product by process limitation, which only limits the claim to the extent of the final product formed by the process step.  In this case, the final product of the cap having at least a portion that comprises a metallic material, is the same as the metallic shielding cap as disclosed by Salonen.  Thus, the metallic shielding cap of Pitz et al/Salonen meets this limitation.

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 2, the prior art of record fails to disclose either singly or in combination, the claimed reservoir in combination with an insulator, fixing member and bushing as recited, in combination with the limitations of claim 1.  It is noted that the reference to Salonen 3954206 discloses a similar device that includes an insulator having a fixing member and bushing, however, Salonen teaches a resistance type heating unit that contacts the heated member 11 and also conducts heat to the reservoir 15.

              It is noted that the Pitz et al 7086861 reference discloses a similar device that utilizes an induction heating unit.  However, the Pitz et al reference does not disclose the filling unit having a reservoir formed of a metallic material and an insulator formed of an insulating material as claimed in claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772